DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a method of providing a wintering phase for a hybrid vehicle, where during a wintering phase before a prolonged period of non-use a vehicle a step of cooling each energy storage module to reach a predetermined temperature, which is lower than the operating temperature; and following the prolonged period of non-use of the vehicle, in a dewinterizing phase, a step for heating each storage module in order to reach an operating temperature comprised between 60°C and 80°C is provided, in combination with the other elements recited, not found it the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2014/0266063 issued to Loftus teaches of an electric vehicle that includes a user defined hibernation mode but does not teach of a process for cooling each storage module to reach a predetermined temperature that is lower than the operating temperature.
U.S. Patent Publication No. 2010/0090659 issued to Sellin et al. teaches of a method for managing the charging of battery cells.
U.S. Patent No. 6,002,240 issued to McMahan et al. teach of a self-heating method for a batteries at low temperatures.
U.S. Patent Publication No. 2005/0274705 issued to Zhu et al. teach of a method for maintaining a battery temperature.
U.S. Patent Publication No. 2013/0288089 issued to Kinoshita et al. teach of a battery temperature control device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618